Citation Nr: 1532814	
Decision Date: 08/03/15    Archive Date: 08/11/15

DOCKET NO.  10-18 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for urethral stricture disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel







INTRODUCTION

The Veteran served on active duty from February 1966 to September 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.


FINDINGS OF FACT

1.  A urethral stricture was not noted at the Veteran's entrance into service.
 
2.  The Veteran's urethral stricture clearly and unmistakably existed prior to service.

3.  The Veteran's urethral stricture clearly and unmistakably did not undergo aggravation during or as a result of service.


CONCLUSION OF LAW

The presumption of soundness at service entry has been rebutted; the criteria for service connection for a urethral stricture have not been met.  38 U.S.C.A. §§ 1110, 1111, 1131, 1153 (West 2014); 38 C.F.R. §§ 3.303, 3.306 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

As to the current claim, a letter dated in December 2008 notified the Veteran of the information and evidence needed to substantiate a claim of service connection.  In this letter, he was apprised of what the evidence must show to establish entitlement to the benefits, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  The December 2008 letter also notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

With respect to VA's duty to assist, the Veteran's service treatment records (STRs) and private treatment records have been obtained and associated with the claims file.  The Veteran was also afforded pertinent a VA examination in February 2015 with respect to the pending claim.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The February 2015 VA examination obtained here is sufficient, as the examiner considered all of the pertinent evidence of record, including the statements of the Veteran, and provided an explanation for the opinion stated, as well as the medical information necessary to apply the appropriate rating criteria.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4) (2014).




II.  Service connection claim

Service connection may be granted for a disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).  Service connection connotes many factors but basically means that the evidence establishes that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisted such service, was aggravated therein.  38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

A veteran is presumed to be in sound condition when examined and accepted into service except for defects or disorders noted at that time.  38 U.S.C.A. § 1111.  The presumption is rebutted where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  "[T]he Government must show clear and unmistakable evidence of both a preexisting condition and a lack of in-service aggravation to overcome the presumption of soundness . . ."  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); see VAOPGCPREC 3-2003 (July 16, 2003) (cited at 69 Fed. Reg. 25,178 (May 5, 2004)).

A pre-existing injury or disease is considered to have been aggravated by active service if there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease. 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  VA bears the burden to rebut the presumption of aggravation in service.  Laposky v. Brown, 4 Vet. App. 331, 334 (1993); Akins v. Derwinski, 1 Vet. App. 228, 232 (1991).  However, aggravation is not conceded where the disability underwent no increase in severity during service based on all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).

Temporary or intermittent flare-ups of a pre-existing injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted with symptoms, has worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  Thus, "a lasting worsening of the condition" - that is, a worsening that existed not only at the time of separation but one that still exists currently is required.  Routen v. Brown, 10 Vet. App. 183, 189 (1997); Verdon v. Brown, 8 Vet. App. 529, 538 (1996).

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  See 
38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. §§ 3.304, 3.306(b) (2014).

Here, the Veteran is seeking entitlement to service connection for urethral stricture.  To this end, it is undisputed that he is currently diagnosed with urethral stricture.  

For reasons expressed immediately below, the Board finds that the evidence of record establishes that the Veteran had a urethral stricture, which pre-existed his military service.

The Veteran's January 1966 service enlistment examination is absent any documentation of urethral stricture.  However, a Medical Board Report dated in May 1966 noted that, "[a]ccording to this man's own statement . . . approximately four months ago, prior to entrance into the Navy, he had noticed intermittent spotting of blood associated with diminution in urinary stream size.  He also had noticed urinary burning, urinary frequency and nocturia."  The Veteran began recruit training and he subsequently reported to the sick bay "complaining of spotting of blood on his undershorts associated with urinary burning, urinary frequency, and nocturia."  The Veteran was diagnosed with urinary stricture and multiple dilations were attempted.  The Medical Board determined that the Veteran's urinary stricture existed prior to service, and was not aggravated by service.
Based on the above, the Board finds that the Veteran's urethral stricture clearly and unmistakably existed prior to service.  Under the circumstances of receiving medical care, he related a pre-service constellation of genitourinary symptoms which his service physicians determined were representative of the presence of a urethral stricture prior to service.  Given the short length of time between service entrance and the Veteran's report of pre-service symptoms, as well as the fact that medical professionals in service positively linked the urethral stricture in service to the pre-service symptoms, the Board finds that the evidentiary standard for establishing that the urethral stricture existed prior to service has been met.

Even where the evidence clearly and unmistakably establishes, as it does in this case, that the disorder at issue existed prior to service, to rebut the presumption of soundness, the evidence must also clearly and unmistakably show that the disorder was not aggravated during or by service. 

As noted above, the Veteran served on active duty from February 1966 to September 1966.  He was discharged in September 1966 based upon a Medical Board Report, which found him unfit for duty due to his urethral stricture.  As noted above, it is undisputed that multiple dilations were attempted to treat the Veteran's urethral stricture during his military service.

Private treatment records dated in April 2000 document a history of urethral stricture.  Urethral stenosis was indicated in July 2005.  A September 2005 private treatment record noted that the Veteran's stricture was "originally found when he was nineteen and he underwent a urethral dilation.  Since then, he has had an occasional need for a dilation."  It was further noted that the Veteran was last dilated in 2001.

The Veteran was afforded a VA examination in February 2015 at which time the examiner confirmed a continuing diagnosis of urethral stricture.  The examiner noted the Veteran's report that, following his military separation, he was unsure of "when the next time was that he saw [an] urologist for this.  He says he just went on with his life and 'peed in my pants a lot'."  The examiner also recognized the Veteran's contention that the urethral dilations, which were performed during his military service, aggravated his urethral stricture.  To this end, the examiner concluded, "[t]he claimed condition, which clearly and unmistakably existed prior to service, was not aggravated beyond its natural progression by an in-service event, injury or illness."  The examiner explained, "the medical board summary clearly states that the urethral stricture EPTE (existed prior to service).  That statement is not open to interpretation by me at this point, 48+ years later."  The examiner continued, "[t]he Veteran was appropriately treated for his stricture while in the service.  It was correctly assumed that Veteran would continue to have problems from the stricture, so he was discharged.  The fact that he still catheterizes himself every other day to prevent his strictures from reforming after his procedure last year is testimony to the very nature of strictures to keep recurring."  The examiner further explained, "[a]fter separation, there is no evidence that Veteran saw [a] urologist until 2000, which is 34 years post service.  Although he may have had symptoms in the interim, that is the natural course post-dilatation, and it seems that things did not get bad enough to seek additional procedures until 2000."  The examiner thus concluded, "[h]ence, I must opine that the treatment Veteran received in service (nor any event in service) did not aggravate Veteran's EPTE urethral strictures beyond their natural progression."

When assessing the probative value of a medical opinion, the access to claims files and the thoroughness and detail of the opinion must be considered.  The opinion is considered probative if it is definitive and supported by detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  The Court has held that claims file review, as it pertains to obtaining an overview of a claimant's medical history, is not a requirement for private medical opinions.  A medical opinion that contains only data and conclusions is not entitled to any weight.  Further a review of the claims file cannot compensate for lack of the reasoned analysis required in a medical opinion, which is where most of the probative value of a medical opinion comes from.  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See Nieves-Rodriguez, 22 Vet. App. at 295.

However, a medical opinion based on an inaccurate factual premise is not probative.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  A bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  See Miller v. West, 11 Vet. App. 345, 348 (1998); see also Leshore v. Brown, 8 Vet. App. 409 (1995).

Crucially, the competent medical evidence of record shows that the diagnosed urethral stricture clearly and unmistakably was not aggravated beyond its natural progression by the Veteran's military service.  Specifically, the Board finds the February 2015 VA medical opinion particularly probative as to the question of aggravation, as it was based upon a thorough review of the record and thoughtful analysis of the Veteran's entire history.  See Bloom v. West, 12 Vet. App. 185, 187 (1999).  The February 2015 VA examiner's rationale was substantial, thorough, and based on the overall record.

Moreover, the February 2015 opinion is based on an accurate understanding of the medical history in this case.  The record shows that the Veteran underwent measures in service to alleviate his stricture, but at no point is there any indication that the underlying stricture worsened in severity.  Moreover, the record shows that the stricture's symptoms were apparently not enough for the Veteran to seek treatment until years after service, and this gap in time is relevant to assessing whether aggravation in service actually occurred.  

The Board has considered the contentions of the Veteran and his representative that the currently diagnosed urethral stricture was aggravated by his military service.  To this end, the Board notes that, as a lay person, the Veteran is competent to testify to observable symptoms.  See Washington v. Nicholson, 21 Vet. App. 191, 195 (2007) (holding that, "[a]s a layperson, an appellant is competent to provide information regarding visible, or otherwise observable symptoms of disability); see also Barr, supra; Layno v. Brown, 6 Vet. App. 465 (1994).  However, he is not competent to provide medical conclusions.  See Buchanan v. Nicholson, 451 F.3d 1331-37 (Fed. Cir. 2006); see also Miller v. Derwinski, 3 Vet. App. 201, 204 (1992).  Therefore, to the extent that the Veteran or his representative are now claiming that his urethral stricture was aggravated by the Veteran's military service, laypersons without medical training, such as the Veteran and his representative, are not competent to comment on such complex medical matters.  See 38 C.F.R. § 3.159(a) (1) (2014).  The Board further observes that the Veteran's contentions are contradicted by the findings of the February 2015 VA examiner who specifically considered the Veteran's lay statements in rendering his negative opinion.

In short, the Board finds that the competent evidence, in the form of the service treatment records, post-service treatment records, and medical opinion evidence, clearly and unmistakably demonstrates that aggravation beyond normal progression did not take place.  See 38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. §§ 3.304, 3.306(b) (2014); see also Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002) (the mere occurrence of symptoms, in the absence of a demonstrated increase in the underlying severity, does not constitute aggravation of the disability).

For these reasons, the Board finds that the evidence clearly and unmistakably shows that the Veteran's urethral stricture pre-existed service and clearly and unmistakably was not aggravated during active duty.  Accordingly, entitlement to service connection for urethral stricture is not warranted.


ORDER

Entitlement to service connection for urethral stricture is denied.



____________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


